Title: From Thomas Jefferson to the Senate and the House of Representatives, 29 March 1802
From: Jefferson, Thomas
To: the Senate and the House of Representatives


            Gentlemen of the Senate and of the House of Representatives.
            The Secretary of state, charged with the civil affairs of the several territories of the United States, has recieved from the Marshal of Columbia a statement of the condition, unavoidably distressing, of the persons committed to his custody on civil or criminal process, and the urgency for some legislative provisions for their relief. there are other important cases wherein the laws of the adjoining states, under which the territory is placed, tho’ adapted to the purposes of those states, are insufficient for those of the territory, from the dissimilar, or defective organisation of it’s authorities. the letter & statement of the marshal, and the disquieting state of the territory generally, are now submitted to the wisdom & consideration of the legislature.
            Th: Jefferson
              Mar. 29. 1802.
          